Hetherington, S.
This is an appeal by the executors from the report of the appraiser and the proforma order assessing tax entered thereon on November 11, 1931.
For the first ground of appeal the executors contend that the appraiser improperly disallowed a deduction for attorneys’ fees to the extent of $10,000, allowing only $25,000 instead of $35,000 for such fees. In view of the size of the estate and the legal services rendered and to be rendered, I feel that the appraiser should have allowed as a deduction the sum of $35,000 for attorneys’ fees, and, therefore, sustain the appeal on this ground.
For the second ground of appeal, the executors contend that the appraiser improperly disallowed a deduction for executors’ commissions to the extent of $2,524.01, allowing only $62,357.83 instead of $64,881.84. The difference in the amount allowed and claimed represents commissions on an item of $60,908.69, being income received by the executors after the date of the death of the decedent arid up to the time when their return was filed. Income received subsequent to death forms no part of the estate for the purpose of taxation. The appraiser was right in limiting the commissions to the value of the decedent’s property as of the date of his death. The second ground of appeal is, therefore, overruled.
Submit order on notice modifying the order fixing transfer tax accordingly.